BARNARD, P. J.
The clerk’s transcript was filed in this court on August 2, 1938, and the reporter’s transcript on August 29, 1938.  No briefs have been filed and no extension of time has been granted. The cause was on the calendar on September 20, 1938, and no appearance was made on behalf of the appellant. The motion made by the attorney-general for an affirmance of the judgment under section 1253 of the Penal Code will be granted.
The judgment is affirmed.
Marks, J., and Leonard, J., pro tem., concurred.